DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LEAH M. NELSON,
                             Appellant,

                                    v.

                       KENNETH A. NELSON, II,
                             Appellee.

                              No. 4D21-3024

                           [August 11, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Cynthia L. Cox, Judge; L.T. Case No.
312016DR000138.

   Dave Krupski, Ponte Vedra, for appellant.

   Amy D. Shield and Roger Levine of Shield & Levine, P.A., Boca Raton,
and Bradley W. Rossway of Rossway Swan Tierney Barry & Oliver, P.L.,
Vero Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.